Exhibit YM BioSciences subsidiary CIMYM notifies Oncoscience AG of intention to submit issues for arbitration MISSISSAUGA, Canada - November 17, 2008 - YM BioSciences Inc. (NYSE Alternext US:YMI, TSX:YM, AIM:YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, today announced that CIMYM BioSciences Inc., a corporation owned by YM and CIMAB S.A., has notified Oncoscience AG, the licensee for its drug, nimotuzumab, that it intends to submit issues for arbitration to the London Court of International Arbitration (LCIA). This arbitration will be conducted through the LCIA based in London, using a single arbitrator to be appointed by the parties or, failing agreement, by the LCIA. “Our action is based on our position that Oncoscience AG, in addition to a number of matters we plan to submit relevant to the license, continues to act inappropriately in respect of its application for marketing authorization of nimotuzumab in Europe and in specific contravention of the terms of the license agreement between CIMAB S.A., CIMYM BioSciences Inc. and Oncoscience AG,” said David Allan, Chairman and CEO of YM BioSciences. “While we believe the prospects for the eventual marketing approval of nimotuzumab in Europe are strong, the current marketing application and decisions regarding its further pursuit by Oncoscience AG do not have the unanimous support of the Joint Development Team as required by the License Agreement and CIMYM shall be asking the Court to determine whether these matters constitute sufficient grounds to terminate the license.” About YM BioSciences YM BioSciences Inc. is a company that identifies, develops and commercializes differentiated products principally in the area of oncology for patients worldwide.The Company is developing nimotuzumab, a humanized monoclonal antibody, and AeroLEF®, a proprietary, inhaled-delivery composition of free and liposome-encapsulated fentanyl. Nimotuzumab is in development targeting multiple tumour types in combination with radiation, chemoradiation and chemotherapy. The drug, which is approved for marketing in eight countries, is significantly differentiated from all other currently marketed EGFR-targeting agents because of a remarkably benign side-effect profile. In approximately 3,000 patients treated worldwide, to date, no Grade III/IV rash has been reported and reports of any of the other side-effects that are typical of EGFR-targeting molecules have been rare.
